          Case 3:17-cv-01104-VLB Document 77 Filed 05/09/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


                                               :
SUSAN BYRNE,                                   :      CIVIL CASE NO.: 3:17-cv-01104-VLB
    Plaintiff                                  :
                                               :
v.                                             :
                                               :
YALE UNIVERSITY,                               :
     Defendant                                 :      MAY 9, 2019
                                               :

           JOINT MOTION TO MODIFY SCHEDULING ORDER REGARDING
                THE MOTION FOR SUMMARY JUDGMENT (DOC. 70)

        Pursuant to the Federal Rules of Civil Procedure and the Local Rules for

this Court, Plaintiff, Susan Byrne, and Defendant, Yale University, respectfully

move for an enlargement of time for the outstanding deadlines related to the

Motion for Summary Judgment (Doc. 70) as follows:

Event                                   Current Deadline       Requested Deadline
Plaintiff’s Opposition to Motion          May 10, 2019             May 15, 2019
for Summary Judgment
Defendant’s Reply to Opposition           May 24, 2019             May 31, 2019
to Motion for Summary
Judgment


        In support of this motion, the parties state as follows:

              1.     On April 1, 2019, Defendant filed its Motion for Summary

Judgment (Doc. 70). On April 4, 2019, Plaintiff filed a motion for extension of time

to respond to the Motion for Summary Judgment (Doc. 71). This motion was

granted, in part, by the Court (Doc. 72) and the deadline for responding to the
           Case 3:17-cv-01104-VLB Document 77 Filed 05/09/19 Page 2 of 4




Motion for Summary Judgment was reset to May 6, 2019; this deadline was

extended once more to May 10, 2019 per order of the Court (Doc. 74).

      2.       With regard to her request for an extension of the deadline to file her

opposition to the Motion for Summary Judgment, Plaintiff states as follows: on

Monday, May 6, 2019, Plaintiff’s counsel’s firm began experiencing technical

difficulties with regard to its Adobe program.       While Uptime Legal Solutions,

Plaintiff’s counsel’s technical support provider, was attempting to resolve the

issues with Adobe, several other issues arose, resulting in a full day of downtime

on Tuesday, May 7, 2019. See Exhibit 1, attached hereto,          for details.   While

Plaintiff’s counsel’s other programs are back on line, there still exists an

irreparable break in the Adobe program, which can only be fixed by upgrading the

server. Plaintiff’s counsel had originally planned the server upgrade for the end

of this month; however, due to the ongoing issues, the migration has now been

scheduled for Monday, May 13, 2019. The migration will result in an extended

outage of technological systems on May 13, 2019.          Under the circumstances,

including the irreparable break in the Adobe program of which Plaintiff’s counsel

was only apprised this morning, Plaintiff’s counsel anticipates that it will not be

able to meet the federal court requirements for electronic filing of the opposition

to the Motion for Summary Judgment on May 10, 2019, as ordered by this Court.

With regard to the extension of the deadline to file its reply to the opposition to

the Motion for Summary Judgment, Defendant states that, with the granting of

this motion, Plaintiff will have had an additional three weeks from the original



                                           2
           Case 3:17-cv-01104-VLB Document 77 Filed 05/09/19 Page 3 of 4




deadline in which to file her opposition.       Defendant seeks a corresponding

extension of one week in which to file its reply.

      3.       This is the third requested extension of the deadline for filing

Plaintiff’s opposition to the Motion for Summary Judgment, and the first

requested extension regarding Defendant’s reply to the opposition.

      4.       Counsel for Plaintiff, Claire M. Howard, and counsel for Defendant,

David C. Salazar-Austin, consent to the filing of this joint motion.



      WHEREFORE, for the reasons set out in the paragraphs above, the parties

move for a modification of the deadlines regarding the Motion for Summary

Judgment as listed in the table above.

                                       PLAINTIFF,
                                       SUSAN BYRNE

                                 By:   /s/ Claire M. Howard
                                       Claire M. Howard (ct29654)
                                       Madsen, Prestley & Parenteau, LLC
                                       402 Asylum Street
                                       Hartford, CT 06103
                                       Tel: (860) 246-2466
                                       Fax: (860) 246-1794
                                       choward@mppjustice.com



                                       DEFENDANT,
                                       YALE UNIVERSITY

                                 By:   /s/ David C. Salazar-Austin
                                       Victoria Woodin Chavey (ct 14242)
                                       David C. Salazar-Austin (ct 25564)
                                       Jackson Lewis P.C.
                                       90 State House Square, 8th Floor
                                       Hartford, CT 06103

                                          3
        Case 3:17-cv-01104-VLB Document 77 Filed 05/09/19 Page 4 of 4




                                       David.Salazar-Austin@jacksonlewis.com
                                       Victoria.Chavey@jacksonlewis.com
                                       Tel.: (860) 522-0404
                                       Fax: (860) 247-1330




                           CERTIFICATION OF SERVICE

       I hereby certify that on this 9th day of May, 2019, a copy of the foregoing
Joint Motion to Modify Scheduling Order, was filed electronically [and served by
mail on anyone unable to accept electronic filing]. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system [or by
mail to anyone unable to accept electronic filing]. Parties may access this filing
through the Court’s system.

                                       /s/ Claire M. Howard
                                        Claire M. Howard



4832-7277-2464, v. 1




                                          4
